Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                      No. 04-16-00586-CV

                                     NINJA JUMP, INC.,
                                         Appellant

                                                v.

  Luz LOBO and Jorge Lobo, Individually, and as next friend of Aaron Joshua Lobo, a minor,
                                       Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04073
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        On October 31, 2017, we issued an order granting the parties’ request to abate this appeal
for thirty days. The parties have now filed an additional joint motion to abate this appeal
pending finalization of the parties’ written settlement agreement until December 18, 2017. The
parties’ joint motion is GRANTED. It is ORDERED that the appellant file a motion requesting
an appropriate disposition of this appeal on or before December 18, 2017. TEX. R. APP. P. 42.1,
43.2; see Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San
Antonio 2001, no pet.).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court